Title: To James Madison from Richard Brent, 3 August 1806
From: Brent, Richard
To: Madison, James



Dr. Sir
Fauquier Court House Augt. the 3d. 1806

I herewith take the liberty to inclose you a letter which I some days since received from P. R Thompson Esqr.  You may possibly recollect that Mr. Hackley to whom it relates was some years since an applicant for the Consulship at Nantz and was at that time a visitant to the City of Washington.  During the period that he remained there if I am not mistaken I took the liberty to introduce him to you, and he had the pleasure of dining in your company at my brothers house.  Since that period I have not seen or heard much of Mr. Hackly  He was then represented to me (by Mr. Thompson and others whose opinion I could much confide in) as one exclusively engaged in commerce in the City of New York where he was considered as a very respectable character, and one of very considerable Mercantile information.  I am not authorised by personal acquaintance or other means of intelligence to speak further of Mr. Hackley but suppose myself bound to communicate to you his pretensions and the grounds on which they are founded so far as they are known to me  I have Dr. Sir the honor to be with sentiments of the most profound respect & regard Your Ob. Servt.

Rich’d Brent

